Title: To Benjamin Franklin from ——— Riou Kerhalec, 16 March 1781
From: Kerhalec, —— Riou
To: Franklin, Benjamin


Votre ExcellenceBrest le 16. mars 1781./.
Le Cape. du Brigantin le Gates nommé Joseph Newman, m’ayant recommandé de Vous adresser promptement ces Paquets, je le fais avec d’autant plus d’empressement qu’il me procure le plaisir de Vous faire ma Cour. Et de Vous assurer de la Vénération et du profond Respect avec lesquels je Suis, de Votre Excellence, Le très humble et très obeissant Serviteur.
Riou Kerhalec
à Son Excellence Le Docteur franklin.
